MEMORANDUM **
Geary Turner, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various federal claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to prosecute. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002). We affirm.
The district court did not abuse its discretion in dismissing Turner’s action without prejudice for failure to prosecute after Turner failed to file an amended complaint as ordered by the district court. See id. at 642-43 (discussing five factors to consider before dismissing an action for failure to prosecute); see also Ash v. Cvetkov, 739 F.2d 493, 497 (9th Cir.1984) (explaining that “[a] relatively brief period of delay is sufficient to justify” a dismissal without prejudice for failure to prosecute).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.